Citation Nr: 0943635	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to secondary service connection for 
lumbosacral spine degenerative joint disease and degenerative 
disc disease (low back disorders).

2.  Entitlement to an initial rating in excessive of 30 
percent for left knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

A review of the claims file shows that the Veteran, in July 
2009, raised a claim for an increased rating for his service 
connected right knee disorder.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

The claim for an initial rating in excessive of 30 percent 
for left knee arthroplasty is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record demonstrates that the Veteran's lumbosacral spine 
degenerative joint disease and degenerative disc disease were 
aggravated by his service connected bilateral knee 
disabilities.


CONCLUSION OF LAW

Lumbosacral spine degenerative joint disease and degenerative 
disc disease were aggravated by the Veteran's service 
connected bilateral knee disabilities.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Given the fully favorable decision 
contained herein, the Board finds that discussion of the VCAA 
notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as a disability 
rating and effective date, the Board finds that the RO will 
address any applicable downstream issues when effectuating 
the award and therefore any failure to provide this notice at 
this junction cannot prejudice the claimant because he will 
be free to appeal any unfavorable finding by the RO regarding 
the disability rating and effective date.

The Claim

The Veteran contends that his low back disorders were caused 
or aggravated by his service connected bilateral knee 
disabilities and/or pes planus.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the 
Veteran is service connected for bilateral pes planus as well 
as for bilateral knee disabilities.  See February 2006 rating 
decision.  Moreover, a review of the record on appeal shows 
the Veteran's complaints and/or treatment for lumbosacral 
spine degenerative joint disease and degenerative disc 
disease.  See October 2005 VA examination report; March 2006 
letter from Donna M. Paul, ANP/FNP; and February 2008 letter 
from Frederick Maynard, Jr., M.D..

As to the origins or etiology of these low back disorders, in 
June 2005 the Veteran's VA physician, after reviewing the 
claimant's medical records, opined that he "believe[d] that 
more likely than not his knee problems contributed to a 
worsening of his lower back pain and dysfunction."  
Similarly, in March 2006 Donna M. Paul, ANP/FNP, after a 
review of the Veteran's extensive medical history, opined 
that the Veteran "is suffering from increasing levels of 
disability and pain that originated in his feet and have 
progressed through his knee and now into his back."  
Likewise, in February 2008 Dr. Maynard opined that the 
Veteran's "back problems are also secondary to the gait 
abnormalities that has been associated for many years with 
his [service connected] knee problems which again developed 
in relationship to the service-connected disability of pes 
planus."  

While the October 2005 VA examiner opined that he could not 
provide an opinion as to the relationship between the 
Veteran's low back disorder and service connected pes planus 
without resort to speculation, no medical opinion of record 
directly contradicts the above opinions which found a 
relationship between the Veteran's service connected 
bilateral knee disabilities and current low back disorders.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

Accordingly, the Board finds that with granting the Veteran 
the benefit of any doubt in this matter that service 
connection for low back disorders is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990); Allen, supra.


ORDER

Service connection for a lumbosacral spine degenerative joint 
disease and degenerative disc disease is granted. 


REMAND

As to the claim for an initial rating in excessive of 30 
percent for left knee arthroplasty, in writings to the RO as 
well as to the Board the Veteran alleged that his left knee 
arthroplasty has became worse since his last VA examination.  
In support of these assertions, the Veteran also submitted 
medical evidence which appears to support his claims.  Given 
the above, as well as the fact that the Veteran's last VA 
examination took place over four years ago in April 2005, the 
Board finds that a remand is required to obtain another VA 
examination in order ascertain the current severity of the 
claimant's left knee arthroplasty.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Given the Veteran's statements in support of claim, the Board 
also finds that while the appeal is in remand status, the 
RO/AMC must also consider whether the criteria for submission 
for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2009) are met and in accordance with the 
Court's recent holding in Rice v. Shinseki, No. 06-1445 (U.S. 
Vet. App. May 6, 2009) (per curiam), consider whether the 
claim is entitled to a total rating based on individual 
unemployability (TDIU).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
orthopedic examination of the left knee.  
The claim's folder is to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating knee arthroplasty the examiner is 
to thereafter provide a detailed review 
of the Veteran's history, current 
complaints, and the nature and extent of 
his left knee disabilities.  In addition 
to any other information provided 
pursuant to the AMIE worksheet, the 
examiner should provide an opinion as to 
whether the left knee has chronic 
residuals consisting of severe painful 
motion or weakness.

2.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159 which notice 
must also include notice of the laws and 
regulations governing a claim for a TDIU.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether the claimant meets the criteria 
for submission of his claim for extra-
schedular consideration, whether the 
claimant meets the criteria for a TDIU, 
and whether "staged" ratings are 
appropriate.  38 C.F.R. § 3.321(b)(1); 
Rice, supra; Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


